 

Case 5:21-cr-20272-JEL-KGA ECF No. 10, PagelD.20 Filed 04/21/21 Page 1 of 4:

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

United States of America, Case:5:21-cr-20272
Judge: Levy, Judith E.

MJ: Altman, Kimberly G.

 

Plaintiff, Filed: 04-21-2021 At 04:50 PM |
INDI USA V GLORIA BUSH (LG) |
Vv. Violations: |
18 U.S.C. § 111
18 U.S.C. § 924(c)
Gloria Bush,
Defendant.
/
INDICTMENT
THE GRAND JURY CHARGES:
COUNT ONE

18 U.S.C. §§ 111(a)(1), (b) — Assault of a Federal Officer

On or about April 7, 2021, in the Eastern District of Michigan, defendant
GLORIA BUSH, forcibly assaulted, opposed, impeded, intimidated, and interfered
with officers and employees of the United States, to wit: five (5) Special Agents
and one (1) Task Force Officer of the Drug Enforcement Administration, whil
engaged in the performance of their official duties, and while in the commission of
said acts, used a deadly and dangerous weapon, specifically, a Smith & Wesson
MP 40, 40 caliber pistol, bearing serial number NHV0257, in violation of Title 18,

United States Code, Sections 111(a)(1) and 111(b).

 

 
 

Case 5:21-cr-20272-JEL-KGA ECF No. 10, PagelD.21 Filed 04/21/21 Page 2 of 4

COUNT TWO
18 U.S.C. § 924(c) - Use and Carry of Firearm During and in Relation to a Crime
of Violence
On or about April 7, 2021, in the Eastern District of Michigan, defendant

GLORIA BUSH knowingly discharged, carried, and used a firearm, that is, a
Smith & Wesson MP 40, .40 caliber pistol, bearing serial number NHV0257,
during and in relation to a crime of violence for which the defendant may be
prosecuted in a court of the United States, that is: Assault of a Federal Officer (as
more particularly described in Count One of this Indictment), in violation of Title

18, United States Code, Section 924(c)(1 )(A)(iii).

FORFEITURE ALLEGATIONS
(18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c))

1. The allegations contained in this Indictment are hereby re-alleged and
incorporated by reference for the purpose of alleging forfeiture pursuant to Title
18, United States Code, Section 924(d) together with Title 28, United States Code,
Section 2461.

2. Upon being convicted of violating Title 18, United States Code,
Sections 111(a)(1) and 111(b), and/or Title 18, United States Code, Section 924, as
set forth in this Indictment, defendant GLORIA BUSH shall forfeit to the United
States any firearms and ammunition involved in the offense(s), pursuant to Title
18, United States Code, Section 924(d)(1) together with Title 28, United States

Code, Section 2461(c), including but not limited to a Smith & Wesson MP 40, .40
2
Case 5:21-cr-20272-JEL-KGA ECF No. 10, PagelD.22 Filed 04/21/21 Page 3 of 4;

 

caliber pistol, bearing serial number NHV0257.

THIS IS A TRUE BILL

s/Grand Jury Foreperson
GRAND JURY FOREPERSON

 

SAIMA S. MOHSIN
Acting United States Attorney

CRAIG WININGER
Chief, Violent and Organized Crime Unit

s/ Ranya Elzein

RANYA ELZEIN
Assistant United States Attorney

Dated: April 21, 2021
Tn - |

Case 5:21-cr-20272-JEL-KGA ECF No. 10, PagelD.23 Filed 04/21/21 Page 4 of 4

 

 

5-24 -cr-20272

United States District Court imi Case:5:21-cr-202 |

Eastern District of Michigan Criminal Case Cov Nat Ley ety G |
- Altman, .

 

 

 

Filed: 04-21-2021 At 04:50 PM
———- INDI USA V GLORIA BUSH (LG)
s| Compannwu Vase NUMber: .

NOTE: Itis the responsibility of the Assistant U.S. Attorney signing this form to complete it accur

 

 

 

 

 

 

Les WINo AUSA’s Initials: (7

 

Case Title: USA v. Gloria Bush
County where offense occurred: Wayne VS
Offense Type: Felony

Indictment -- Prior Complaint [Case No. 21-MJ-30169]

 

 

 

 

Superseding to Case No: Judge:
Reason:
Defendant Name Charges Prior Complaint (if applicable)

 

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case

  

 

 

“A
April 21, 2021 Re ee
Date Ranya Elzein (0080887 (OF)
Assistant United St Attorney

211 W. Fort Street, Suite 2001
Detroit, MI 48226
ranya.elzein@usdoj.gov
(313) 226-9518

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same or related parties are
present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases even though one of them may have already
been terminated.
